DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US Patent 7,666,189) in view of Thomas (US Pub 2003/0045874).
With respect to claim 2, Gerber discloses a surgical method (see figures 6A, 8A and 22 below), comprising: positioning a plurality of pedicle screws (fig 22, 650) and associated passageway devices (fig 8a, 820) in a body of a patient, such that each pedicle screw is implanted in a pedicle of the spine of the patient, with each passageway device being attached to a respective pedicle screw (col. 16, ll. 13-16)  such that each passageway device defines a longitudinal passageway through body tissue of the patient, each longitudinal passageway communicating with the respective pedicle screw and extending proximally therefrom; positioning an extender (fig 8a, 810) within each of the passageways of the plurality of passageway devices, such that a proximal portion of the extender extends out of the body and defines a respective projected point (col. 17, ll. 41-56, channel may be aligned to show orientation of the bone screw channels), the projected points indicating the relative positions of the respective implanted pedicle screws; and using the plurality of projected points in determining a configuration (col. 17, ll. 54-56) or selection of one or more implants such that the one or more implants are positionable in an implanted position engaged with each of the plurality of implanted pedicle screws (fig 22, shows the rod positioned in the bone screws. With respect to claim 3, Gerber discloses wherein each of the plurality of pedicle screws includes a cage (fig 6A, 652) coupled to a threaded anchor portion (fig 6A, 654), the cage being shaped to receive a rod (fig 6A, 666), and the anchor portion being adapted to be implanted into bone, wherein the passageway devices are attached to the respective cages of the pedicle screws. With respect to claim 4, Gerber discloses wherein the passageway devices are attached to the pedicle screws such that each passageway device is arranged coaxially with the cage of the respective pedicle screw (fig 8A, 837 mate with 670). With respect to claim 5, Gerber discloses further comprising docking a distal end of each passageway device to the respective pedicle screw (col. 17, ll. 25-30). With respect to claim 6, Gerber discloses wherein each passageway device is a cannula having a cylindrical shape (fig 8A). With respect to claim 7, Gerber discloses wherein each passageway device defines a first slot and a second slot (see fig 8A below) extending proximally along a longitudinal axis of the passageway device from a distal end of the passageway device. With respect to claim 8, Gerber discloses further comprising subcutaneously inserting the one or more implants into the body of the patient through the first and second slots of at least one of the passageway devices, and securing the one or more implants to the plurality of pedicle screws (col. 16, ll. 19-21). With respect to claim 9, Gerber discloses wherein positioning the extender within the passageway of each of the passageway devices comprises receiving the extender within the passageway in a close concentric fit, such that the extender is constrained to be coaxial with the passageway device (fig 8A). With respect to claim 10, Gerber discloses wherein each of the projected points is defined by a rod interface at the proximal portion of the extender (see fig 8A below). With respect to claim 11, Gerber discloses wherein the rod interface defines a trough (See fig 8A below). With respect to claim 12, Gerber discloses wherein positioning the extender within the passageway of each of the passageway devices comprises engaging a distal end of the extender with the respective pedicle screw (col. 17, ll. 25-30). With respect to claim 13, Gerber discloses further comprising deforming a rod (fig 22 shows the rod deformed) such that the rod is positionable in a position extending through each of the plurality of projected points.

    PNG
    media_image1.png
    801
    747
    media_image1.png
    Greyscale

Gerber discloses the claimed invention except for configuring or selecting the implants to fit the points.
Thomas discloses configuring or selecting the implants to fit the points (paragraph 26, bend the rod to fit the channels) to because the spine and transverse rods are bent, the assembly of this invention has considerable advantages over devices of the prior art which employ straight spine rods because it is not necessary to align the anchor screws with each other perfectly during the difficult surgical procedure (paragraph 26).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gerber to for configuring or selecting the implants to fit the points in view of Thomas in order to because the spine and transverse rods are bent, the assembly of this invention has considerable advantages over devices of the prior art which employ straight spine rods because it is not necessary to align the anchor screws with each other perfectly during the difficult surgical procedure.
With respect to claim 14, Gerber discloses a surgical method, comprising: positioning a distal portion of a first extender proximate a first anatomic point within a body of a patient, through which one or more implants are to pass in an implanted position, the first extender having a proximal portion projecting outside the body above a skin surface of the patient when positioned (col. 17, II. 41-56); positioning a distal portion of a second extender proximate a second anatomic point within the body, through which the one or more implants are to pass in the implanted position, the second extender having a proximal portion projecting outside the body above the skin surface of the patient when positioned (col. 17, II. 41-56); With respect to claim 15, Gerber discloses wherein the first anatomic point is within a cage of a first pedicle screw implanted in a first pedicle of the spine of the patient, and wherein the second anatomic point is within a cage of a second pedicle screw implanted in a second pedicle of the spine (fig 22). With respect to claim 16, Gerber discloses further comprising mating a distal end of each of the first and second extenders with the respective first and second pedicle screws (col. 17, 11.25-30). With respect to claim 17, Gerber discloses wherein positioning the deformed rod in the projected position comprises simultaneously receiving the rod in a first rod interface and a second rod interface at a respective proximal end of each of the first and second extenders (see fig 8a above). With respect to claim 18, Gerber discloses wherein the first and second rod interfaces each define a respective trough (see fig 8A above). With respect to claim 19, Gerber discloses further comprising constraining an orientation of the first extender with respect to the second extender to provide a spatial transformation of the first and second anatomic points to respective first and second projected points outside the body at the respective proximal portions of the first and second extenders (col. 16, II. 22-27, cannulas can be fixed by a mechanism). With respect to claim 20, Gerber discloses wherein constraining the orientation of the first extender with respect to the second extender comprises coupling a first bridge to the first and second extenders to keep the first and second extenders parallel to each other while permitting substantially free relative translation between the first and second extenders (col. 16, II. 22-27, cannulas can be fixed by a mechanism and the proximal end connecting the extenders together in a fixed relationship).
Gerber discloses the claimed invention except for specifically disclosing deforming the rod.
Thomas discloses deforming the rod to fit the points (paragraph 26, bend the rod to fit the channels) to because the spine and transverse rods are bent, the assembly of this invention has considerable advantages over devices of the prior art which employ straight spine rods because it is not necessary to align the anchor screws with each other perfectly during the difficult surgical procedure (paragraph 26).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gerber to for deforming the rod to fit the points in view of Thomas in order to because the spine and transverse rods are bent, the assembly of this invention has considerable advantages over devices of the prior art which employ straight spine rods because it is not necessary to align the anchor screws with each other perfectly during the difficult surgical procedure.
With respect to claim 14, Gerber in view of Thomas does not specifically discloses positioning the rod in the projected points. Since Gerber teaches using the projected points are used to determine the orientation (col. 17, ll. 51-56) using the points to ensure the rod was bent in the right position. It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gerber in view of Thomas to positioning the rod in the projected points in order to use the points to ensure the rod was bent in the right position.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,898,251. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of the current application includes all the limitations of the claim 1 of the patent except for the additional limitation “including inserting a distal end of the extender into a trough of a cage of the respective pedicle screw” this makes the current claim boarder than the patented claim. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claim of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct. Claims 3-11 are identical to claims 2-10 of the patent, claim 12 of the application is identical to claim 12 of the patent and claim 13 is identical to claim 11 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110152940 A1 discloses a spinal method using extenders
US 7758617 B2 discloses a spinal method using extenders and a bridge
JP 2005169064 A discloses a spinal method using extenders
US 20050065517 A1 discloses a spinal method using extenders
US 20050021040 A1 discloses a spinal method using extenders and a bridge 
US 6235028 B1 discloses a spinal method using extenders including forming the rods outside the body
US 6090113 A discloses a spinal method using extenders
US 5964761 A discloses a spinal method using extenders
JP 10248855 A discloses a spinal method using extenders
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773